Exhibit 10.1




SHARE EXCHANGE AGREEMENT







This SHARE EXCHANGE AGREEMENT, dated as of April 23, 2013 (the “Agreement”), is
made by and among Scoop Media, Inc., a Nevada corporation (“Purchaser”) and
Forgiven Bottling Group, Inc., a Nevada corporation, (the “Company”).




WITNESSETH

WHEREAS, the Company is in the business Company is in the business of
distributing products that fuel the body's ability to process alcohol, and

WHEREAS, the Company, and a majority of the Company's Shareholders entitled to
vote, believe it is in the best interests of the Company and its stockholders
listed in Schedule A hereto (collectively, the “Sellers”) to enter into this
Share Exchange Agreement with Purchaser (the "Share Exchange"); wherein the
Purchaser shall purchase from the Sellers 100% of the outstanding securities of
the Company in exchange for shares of common stock and preferred stock of the
Purchaser and upon the terms and conditions hereinafter set forth; and

WHEREAS, certain terms used in this Agreement are defined in Article 1; and

WHEREAS, it is intended that the Acquisition shall qualify for United States
federal income tax purposes as a reorganization within the meaning of Section
368 of the Internal Revenue Code of 1986, as amended.

NOW THEREFORE in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1.
DEFINITIONS AND INTERPRETATION



1.1

Definitions.  As used in this Agreement, the following terms when capitalized in
this Agreement shall have the following meanings:



(a)

“Affiliates" shall mean, with respect to any Person, any and all other Persons
that control, are controlled by, or are under common control with, such Person.
For purposes of the foregoing, "control" of a Person shall mean direct or
indirect ownership of 50% or more of the securities or other interests of such
Person having by their terms ordinary voting power to elect or appoint a
majority of the board of directors or others performing similar functions with
respect to such Person.



(b)

“Acquisition” means the Acquisition, at the Closing, of the Company by Purchaser
pursuant to this Agreement;





_________________________________________________________________________________________




Share Exchange Agreement

Page 1 of 33




--------------------------------------------------------------------------------









(c)

“Acquisition Shares” means the  3,645,001 shares of common stock  and 5,150,000
shares of preferred stock of the  Purchaser to be issued to the Sellers at
Closing pursuant to the terms of the Acquisition;



(d)

"Business Day" shall mean any day other than Saturday, Sunday and any day on
which banking institutions in the United States are authorized by law or other
governmental action to close;



(e)

“Closing Date” means the day on which all conditions precedent to the completion
of the transactions contemplated hereby have been satisfied or waived;



(f)

"Claim Notice" means written notification pursuant to Section 9.3 of a Third
Party Claim as to which indemnity under Section 9.1 is sought by an Indemnified
Party.



(g)

"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.



(h)

"Contract" shall mean an agreement, written or oral, between the Company and any
other Person which obligates either the Company or such other Person to do or
not to do a particular thing.



(i)

"Election Notice" means a written notice provided by the Sellers or Purchaser,
as the case may be, in respect of a Tax Claim to the effect that it elects to
contest, and to control the defense or prosecution of, such Tax Claim as
provided in this Agreement.



(j)

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.



(k)

"ERISA Affiliate" shall mean any entity that would be deemed to be a "single
employer" with the Company under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.



(l)

"Environmental Liabilities" means any cost, damages, expense, liability,
obligation, or other responsibility arising from or under (a) any Environmental
Law and consisting of or relating to (i) any environmental matters or conditions
(including on-site or off-site contamination and environmental regulation of
chemical substances or products); (ii) fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, out-of-pocket damages and
necessary and required response, investigative, remedial, or inspection costs
and expenses arising under Environmental Law; (iii) financial responsibility
under Environmental Law for clean-up costs or corrective action, including any
necessary and required investigation, clean-up, removal, containment, or other
remediation or response actions required by Environmental Law and for any
natural resource damages; or (iv) any other compliance, corrective,
investigative, or remedial measures required under Environmental Law; or (b) any
common law causes of action, including, but not limited to, negligence, trespass
or nuisance, based on violation by the Company of Environmental Laws, releases
by the Company of Hazardous Materials or actions or omissions by the Company
that expose others to Hazardous Materials. The terms "removal," "remedial,"
"response action", and "release" shall have the meanings provided for such terms
under, and shall include the types of activities covered by, the United States
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601 et seq., as amended ("CERCLA").





_________________________________________________________________________________________




Share Exchange Agreement

Page 2 of 33




--------------------------------------------------------------------------------












(m)

"Environmental Laws" shall mean all federal, state and local Laws relating to
public health, or to pollution or protection of the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) including, without limitation, the Clean Air Act, as amended,
CERCLA, the Resource Conservation and Recovery Act of 1976, as amended ("RCRA"),
the Toxic Substances Control Act, the Federal Water Pollution Control Act, as
amended, the Safe Drinking Water Act, as amended, the Hazardous Materials
Transportation Act, as amended, the Oil Pollution Act of 1990, any state Laws
implementing the foregoing federal Laws, and all other Laws relating to or
regulating (i) emissions, discharges, releases, or cleanup of pollutants,
contaminants, chemicals, polychlorinated biphenyls (PCB's), oil and gas
exploration and production wastes, brine, solid wastes, or toxic or Hazardous
Materials or wastes (collectively, the "Polluting Substances"), (ii) the
generation, processing, distribution, use, treatment, handling, storage,
disposal, or transportation of Polluting Substances, or (iii) environmental
conservation or protection. References in this Agreement to Environmental Laws
existing or in effect as of a particular date shall include written
administrative interpretations and policies then existing or in effect.



(n)

"Environmental Permit" means any federal, state, local, provincial, or foreign
permits, licenses, approvals, consent or authorizations required by any
Governmental or Regulatory Authority under or in connection with any
Environmental Law and includes any and all orders, consent orders or binding
agreements issued or entered into by a Governmental or Regulatory Authority
under any applicable Environmental Law.



(o)

"Governmental or Regulatory Authority" shall mean any federal, state, regional,
municipal or local court, legislative, executive, Native American or regulatory
authority or agency, board, commission, department or subdivision thereof.



(p)

"Hazardous Activity" means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Company's facilities or any part thereof into the environment.



(q)

"Hazardous Materials" means (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is, or that is likely to become, friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCBs),
or (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous
wastes," "restricted hazardous wastes," "toxic substances," "toxic pollutants"
or words of similar import, under any applicable Environmental Law.



(r)

"Indemnified Party" means any Person entitled to indemnification under any
provision of Article 9.



(s)

"Indemnifying Party" means any Person obligated to provide indemnification under
any provision of Article 9.



(t)

"Law" shall mean any federal, state, county, or local laws, statutes,
regulations, rules, codes, ordinances, orders, decrees, judgments or injunctions
enacted, adopted, issued or promulgated by any Governmental or Regulatory
Authority, from time to time.



(u)

"Lien" shall mean any mortgage, deed of trust, pledge, lien, claim, security
interest, covenant, restriction, easement, preemptive right, or any other
encumbrance or charge of any kind.



(v)

"Material Contract" shall have the meaning set forth in Section 4.14.



(w)

“Material Adverse Effect” shall mean any material adverse effect on the business
or financial condition of the Company;





_________________________________________________________________________________________




Share Exchange Agreement

Page 3 of 33




--------------------------------------------------------------------------------












(x)

 “Order” shall mean any writ, judgment, decree, injunction or similar order of
any Governmental or Regulatory Authority (in each such case whether preliminary
or final).



(y)

“Place of Closing” means the offices of Synergen Law Group, Chula Vista,
California, or such other place as Purchaser and the Sellers may mutually agree
upon;



(z)

"Permitted Lien" shall mean: (a) liens created under any Lease, except any lien
arising as a result of any failure to timely make any payment or failure to
perform any other obligation or other default under such Lease; (b) liens for
Taxes that are not yet due and payable or that are being contested in good faith
by appropriate proceedings; (c) mechanics, materialmen's, landlords', carriers',
warehousemen's, and other liens imposed by law incurred in the ordinary course
of business; (d) zoning restrictions, land use regulations, declarations,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property and third party easements, rights of way, leases or similar
matters that are recorded in the county records where the effected property is
located and do not prohibit the use of the property as currently used; (e) the
absence of executed rights of way or easements, or a defect in any executed
right of way or easement, where such rights have been or can be otherwise
obtained through a proceeding under prescription or other operation of law; (f)
deposits or pledges to secure obligations under worker's compensation, social
security or similar laws, or under unemployment insurance; (g) deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature arising in the ordinary course of the
Company's business and made, created or arising prior to the Closing Date; (h)
leases or subleases granted by or to others; and (i) precautionary Uniform
Commercial Code financing statements regarding operating leases which leases are
either disclosed pursuant to Article 3 hereof or no longer in effect.



(aa)

"Person" shall mean an individual, partnership, joint venture, trust,
corporation, limited liability company or other legal entity or Governmental or
Regulatory Authority.



(bb)

“Post-Closing Period” means any taxable period or portion thereof beginning
after the Closing Date. If a taxable period begins on or before the Closing Date
and ends after the Closing Date, then the portion of the taxable period that
begins on the day following the Closing Date shall constitute a Post-Closing
Period.



(cc)

"Pre-Closing Period" means any taxable period or portion thereof that is not a
Post-Closing Period.



(dd)

“Purchaser Material Adverse Effect” shall mean any material adverse effect on
the business or financial condition of the Purchaser;



(ee)

“Remedial Action” shall mean any removal, remediation, response, clean up or
other corrective action to respond to, remove or otherwise address any
Environmental Liability.



(ff)

“Common Shares” means all of the issued and outstanding shares of common stock
of the Company as defined in Section 3.3.



(gg)

"Preferred Shares" means all of the issued and outstanding shares of preferred
stock of the Company as defined in Section 3.3.



(hh)

 "Split-Off Agreement" has the meaning set forth in Section 2.5.





_________________________________________________________________________________________




Share Exchange Agreement

Page 4 of 33




--------------------------------------------------------------------------------












(ii)

"Taxes" shall mean any and all taxes, charges, fees, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, excise, stamp, real or personal property, ad valorem, withholding,
estimated, social security, unemployment, occupation, use, sales, service,
service use, license, net worth, payroll, franchise, severance, transfer,
recording or other taxes, assessments or charges imposed by any Governmental or
Regulatory Authority, whether computed on a separate, consolidated, unitary,
combined or other basis, and in each case such term shall include any interest,
penalties, or additions to tax attributable thereto.



(jj)

"Tax Return" shall mean any return, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax and including any return of an affiliated, combined
or unitary group.

Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.



1.2

Captions and Section Numbers.  The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.



1.3

Section References and Schedules.  Any reference to a particular “Article”,
“Section”, “paragraph”, “clause” or other subdivision is to the particular
Article, section, clause or other subdivision of this Agreement and any
reference to a Schedule by number will mean the appropriate Schedule attached to
this Agreement and by such reference the appropriate Schedule is incorporated
into and made part of this Agreement.  



1.4

Severability of Clauses.  If any part of this Agreement is declared or held to
be invalid for any reason, such invalidity will not affect the validity of the
remainder which will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.

ARTICLE 2.
THE ACQUISITION



2.1

The Acquisition.  Subject to the terms and conditions set forth in this
Agreement and in reliance on the representations, warranties, covenants and
conditions herein contained, the Sellers hereby agree to sell, assign and
deliver to Purchaser the Common Shares and Preferred Shares in exchange for the
Acquisition Shares on the Closing Date and to transfer to Purchaser on the
Closing Date a 100% undivided interest in and to the Common Shares and Preferred
Shares free from all liens, mortgages, charges, pledges, encumbrances or other
burdens (other than those that may arise under federal or state securities laws
restricting the right to sell or transfer the Shares) with all rights now or
thereafter attached thereto.



2.2

Purchase Price; Allocation.  The purchase price for the purchase of the Common
Shares and the Preferred Shares shall be the  Acquisition Shares allocated on
the basis of 1 share of the Purchaser's common stock for each 2 Common Shares
and 1 share of Purchaser's preferred shares for each 2 Preferred A Shares held
by Sellers in accordance with Exhibit A attached hereto.   The Purchaser shall
not issue fractional Acquisition Shares in exchange for the Common and Preferred
Shares, rather the Purchaser will round fractional shares, if any, up to the
nearest whole share of the Purchaser’s common and/or preferred stock.



2.3

Adherence with Applicable Securities Laws.  Each of the Sellers agrees that he
is acquiring the Acquisition Shares for investment purposes and will not offer,
sell or otherwise transfer, pledge or hypothecate any of the Acquisition Shares
issued to him (other than pursuant to an effective Registration Statement under
the Securities Act of 1933, as amended (the “Securities Act”) directly or
indirectly unless:





_________________________________________________________________________________________




Share Exchange Agreement

Page 5 of 33




--------------------------------------------------------------------------------












(a)

the sale is to Purchaser;



(b)

the sale is made pursuant to the exemption from registration under the
Securities Act, provided by Rule 144 thereunder; or



(c)

the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act or any applicable United States state laws
and regulations governing the offer and sale of securities, and the vendor has
furnished to Purchaser an opinion of counsel to that effect or such other
written opinion as may be reasonably required by Purchaser.

The Sellers acknowledge that the certificates representing the Acquisition
Shares shall bear the following legend:

NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.



2.4

Closing.  The parties hereto shall use their best efforts to close the
transactions contemplated by this Agreement by July 1, 2013 (the “Closing”).  In
the event the Closing has not occurred by July 1, 2013, either party may cancel
this Agreement; provided that the delay in Closing shall not be due to the
actions or inactions of the party seeking such cancellation.



2.5

Cancellation of Purchaser Common Stock.  At the Closing, contemporaneously with
the consummation of the Share Exchange;



(a)

Purchaser shall, pursuant to the terms and conditions of that certain Agreement
of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations
dated of even date herewith entered into by and between Awais Khan and the
Purchaser (the "Split-Off Agreement"), which shall be substantially in the form
attached hereto as Exhibit B, cause 4,000,000 shares of the Purchaser's Common
Stock held by Awais Khan to be irrevocably cancelled.



(b)

Richard Lee shall cause 1,500,000 shares of the Purchaser's Common Stock held by
him to be irrevocably cancelled.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS

The Company and Sellers hereby jointly and severally represent and warrant to
Purchaser, that:



3.1

 Organization, Standing and Power. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with full corporate power and corporate authority to (i) own, lease and operate
its properties, (ii) carry on the business as currently conducted by it. There
are no states or jurisdictions in which the character and location of any of the
properties owned or leased by the Company, or the conduct of the Company's
business makes it necessary for the Company to qualify to do business as a
foreign corporation, except for those jurisdictions in which the failure to so
qualify would not have a Material Adverse Effect on the business or operations
of the Company.





_________________________________________________________________________________________




Share Exchange Agreement

Page 6 of 33




--------------------------------------------------------------------------------







3.2



3.3

Authorization of Agreement.  Each Seller has all requisite power, authority and
legal capacity to execute and deliver this Agreement, and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by such Seller in connection with the consummation of the transactions
contemplated by this Agreement (together with this Agreement, the “Seller
Documents”), and to consummate the transactions contemplated hereby and thereby.
 This Agreement has been, and each of the Seller Documents will be at or prior
to the Closing, duly and validly executed and delivered by each Seller and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of the Seller Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of each Seller, enforceable against each Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).



3.4

 Capitalization. The authorized capital stock of the Company consists of:
 100,000,000 shares of common stock, $0.001 par value per share, 7,290,001
shares of which are issued and outstanding (the "Common Shares"), and 25,000,000
shares of Preferred Stock, $0.001 par value per share, 10,300,000 shares of
which are issued and outstanding (the "Preferred Stock").   All of the Shares
are duly authorized, validly issued, fully paid and nonassessable.



3.5

Corporate Records.



(a)

The Sellers have delivered to the Purchaser true, correct and complete copies of
the certificate of incorporation (certified by the Secretary of State or other
appropriate official of the applicable jurisdiction of organization) and by-laws
(certified by the secretary, assistant secretary or other appropriate officer)
or comparable organizational documents of the Company.



(b)

The minute books of the Company previously made available to the Purchaser
contain complete and accurate records of all meetings and accurately reflect all
other corporate action of the stockholders and board of directors (including
committees thereof) of the Company.  The stock certificate books and stock
transfer ledgers of the Company previously made available to the Purchaser are
true, correct and complete.  All stock transfer taxes levied or payable with
respect to all transfers of shares of the Company prior to the date hereof have
been paid and appropriate transfer tax stamps affixed.



3.6

Conflicts; Consents of Third Parties.



(a)

None of the execution and delivery by any Seller of this Agreement and the
Seller Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by any Seller with any of the provisions hereof or
thereof will (i) conflict with, or result in the breach of, any provision of the
articles of incorporation or by-laws or comparable organizational documents of
the Company; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which the Company is a party or
by which any of them or any of their respective properties or assets is bound;
(iii) violate any statute, rule, regulation, order or decree of any governmental
body or authority by which the Company is bound; or (iv) result in the creation
of any Lien upon the properties or assets of the Company or any Subsidiary
except, in case of clauses (ii), (iii) and (iv), for such violations, breaches
or defaults as would not, individually or in the aggregate, have a Material
Adverse Effect.



(b)

No consent, waiver, approval, Order, permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental or Regulatory
Authority is required on the part of any Seller, the Company in connection with
the execution and delivery of this Agreement or the Seller Documents, or the
compliance by each Seller or the Company as the case may be, with any of the
provisions hereof or thereof.





_________________________________________________________________________________________




Share Exchange Agreement

Page 7 of 33




--------------------------------------------------------------------------------












3.7

Ownership and Transfer of Shares.  Each Seller is the record and beneficial
owner of the Shares indicated as being owned by such Seller on Exhibit A, free
and clear of any and all Liens.  Each Seller has the power and authority to
sell, transfer, assign and deliver such Shares as provided in this Agreement,
and such delivery will convey to the Purchaser good and marketable title to such
Shares, free and clear of any and all Liens.



3.8

No Undisclosed Liabilities.  Except as set forth on Schedule 3.9, the Company
has no indebtedness, obligations or liabilities of any kind (whether accrued,
absolute, contingent or otherwise, and whether due or to become due).



3.9

Taxes.  The Company has filed all applicable Tax Returns.  



3.10

Investors.  Each of the Sellers represents and warrants to Purchaser the
following:



(a)

Seller has good, valid and marketable title to his/her/its Shares and that such
Seller is not affected by any voting trust, agreement or arrangement affecting
the voting rights of such Shares.



(b)

Seller is an “accredited investor,” as such term is defined in Regulation D
under the Securities Act and that such Seller is acquiring Acquisition Shares
for investment purposes, and not with a view to selling or otherwise
distributing such Acquisition Shares in violation of the Securities Act or the
securities laws of any state.



(c)

Sellers have had an opportunity to ask and receive answers to any questions such
Seller may have had concerning the terms and conditions of this Agreement and
the Acquisition Shares and has obtained any additional information that such
Seller has requested.

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to the Sellers, that:



4.1

Organization and Good Standing.  The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with full corporate power and corporate authority to (i) own, lease and operate
its properties, (ii) carry on the business as currently conducted by it. There
are no states or jurisdictions in which the character and location of any of the
properties owned or leased by the Purchaser, or the conduct of the Purchaser's
business makes it necessary for the Purchaser to qualify to do business as a
foreign corporation, except for those jurisdictions in which the failure to so
qualify would not have a Material Adverse Effect on the business or operations
of the Purchaser.



4.2

Authorization of Agreement.  The Purchaser has full corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by the Purchaser in connection with the consummation of the
transactions contemplated hereby and thereby (the "Purchaser Documents"), and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by the Purchaser of this Agreement and each Purchaser
Document have been duly authorized by all necessary corporate action on behalf
of the Purchaser.  This Agreement has been, and each Purchaser Document will be
at or prior to the Closing, duly executed and delivered by the Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each Purchaser Document when
so executed and delivered will constitute, legal, valid and binding obligations
of the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).





_________________________________________________________________________________________




Share Exchange Agreement

Page 8 of 33




--------------------------------------------------------------------------------












4.3

Capitalization.  The authorized capital stock of the Purchaser consists of:
 200,000,000 shares of common stock, $0.001 par value per share, 8,000,000
shares of which are issued and outstanding, and 100,000,000 shares of preferred
stock, $0.001 par value per share, no shares of which are issued and
outstanding.  All of the issued and outstanding shares of the Purchaser are duly
authorized, validly issued, fully paid and nonassessable. Schedule 4.3 sets
forth a true and complete list of the holders of all outstanding shares of the
Purchaser as of April ___, 2013, and the holders of all outstanding options and
warrants issued by the Purchaser, which shares, options and warrants are held by
them in the amounts set forth on Schedule 4.3.  Except as contemplated by this
Agreement and except as set forth on Schedule 4.3, there are no options,
warrants or other rights, agreements, arrangements or commitments of any
character relating to the issued or unissued capital stock of the Purchaser or
obligating the Purchaser to issue or sell any shares of capital stock of or
other equity interests in the Purchaser. There is no personal liability, and
there are no preemptive rights with regard to the capital stock of the
Purchaser, and no right-of-first refusal or similar catch-up rights with regard
to such capital stock. Except as set forth on Schedule 4.3 and except for the
transactions contemplated by this Agreement, there are no outstanding
contractual obligations or other commitments or arrangements of the Purchaser to
(A) repurchase, redeem or otherwise acquire any shares of the Shares (or any
interest therein) or (B) to provide funds to or make any investment (in the form
of a loan, capital contribution or otherwise) in any other entity, or (C) issue
or distribute to any person any capital stock of the Purchaser, or (D) issue or
distribute to holders of any of the capital stock of the Purchaser any evidences
of indebtedness or assets of the Purchaser. All of the outstanding securities of
the Purchaser have been issued and sold by the Purchaser in full compliance in
all material respects with applicable federal and state securities laws.



4.4

Subsidiaries.  Except as set forth on Schedule 4.4, Purchaser has no
subsidiaries.  



4.5

Corporate Records.



(a)

The Purchaser has delivered to the Sellers true, correct and complete copies of
the articles of incorporation (each certified by the Secretary of State or other
appropriate official of the applicable jurisdiction of organization) and by-laws
(each certified by the secretary, assistant secretary or other appropriate
officer) or comparable organizational documents of the Purchaser.



(b)

The minute books of the Purchaser previously made available to the Sellers
contain complete and accurate records of all meetings and accurately reflect all
other corporate action of the stockholders and board of directors (including
committees thereof) of the Purchaser to the best of the Purchaser's knowledge.
 The stock certificate books and stock transfer ledgers of the Purchaser
previously made available to the Sellers are true, correct and complete.  All
stock transfer taxes levied or payable with respect to all transfers of shares
of the Purchaser prior to the date hereof have been paid and appropriate
transfer tax stamps affixed to the best of the Purchaser's knowledge.



4.6

Conflicts; Consents of Third Parties.



(a)

None of the execution and delivery by Purchaser of this Agreement and the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Purchaser with any of the provisions hereof or thereof
will (i) conflict with, or result in the breach of, any provision of the
articles of incorporation or by-laws or comparable organizational documents of
the Purchaser; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which the Purchaser is a party or
by which any of them or any of their respective properties or assets is bound;
(iii) violate any statute, rule, regulation, order or decree of any governmental
body or authority by which the Purchaser is bound; or (iv) result in the
creation of any Lien upon the properties or assets of the Purchaser except, in
case of clauses (ii), (iii) and (iv), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.



(b)

No consent, waiver, approval, Order, permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental or Regulatory
Authority is required on the part of Purchaser in connection with the execution
and delivery of this Agreement or the Purchaser Documents, or the compliance by
Purchaser with any of the provisions hereof or thereof.





_________________________________________________________________________________________




Share Exchange Agreement

Page 9 of 33




--------------------------------------------------------------------------------












4.7

Financial Statements.



(a)

The Purchaser has delivered to Sellers copies of the unaudited balance sheets of
the Purchaser as at February 28, 2013 and audited balance sheets as of August
31, 2012 along with the related audited statements of income and of cash flows
of the Purchaser (the “Financial Statements”).  Each of the Financial Statements
is complete and correct in all material respects, has been prepared in
accordance with GAAP (subject to normal year-end adjustments in the case of the
unaudited statements) and in conformity with the practices consistently applied
by the Purchaser without modification of the accounting principles used in the
preparation thereof and presents fairly the financial position, results of
operations and cash flows of the Purchaser as at the dates and for the periods
indicated.



(b)

For the purposes hereof, the audited balance sheet of the Purchaser as at
February 28, 2013 is referred to as the "Balance Sheet" and February 28,2013 is
referred to as the “Balance Sheet Date”.



4.8

No Undisclosed Liabilities.  Purchaser has no indebtedness, obligations or
liabilities of any kind (whether accrued, absolute, contingent or otherwise, and
whether due or to become due) that would have been required to be reflected in,
reserved against or otherwise described on the Balance Sheet or in the notes
thereto in accordance with GAAP which was not fully reflected in, reserved
against or otherwise described in the Balance Sheet or the notes thereto or was
not incurred in the ordinary course of business consistent with past practice
since the Balance Sheet Date.



4.9

Absence of Certain Developments.  Except as expressly contemplated by this
Agreement or as set forth on Schedule 4.9, since the Balance Sheet Date:



(i)

there has not been any material adverse change nor has there occurred any event
which is reasonably likely to result in a material adverse change;



(ii)

there has not been any damage, destruction or loss, whether or not covered by
insurance, with respect to the property and assets of the Purchaser having a
replacement cost of more than $25,000 for any single loss or $100,000 for all
such losses;



(iii)

there has not been any declaration, setting aside or payment of any dividend or
other distribution in respect of any shares of capital stock of the Purchaser or
any repurchase, redemption or other acquisition by the Purchaser of any
outstanding shares of capital stock or other securities of, or other ownership
interest in, the Purchaser;



(iv)

the Purchaser has not awarded or paid any bonuses to employees of the Purchaser
with respect to the fiscal year ended July 31, 2012, except to the extent
accrued on the Balance Sheet or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
the Purchaser's directors, officers, employees, agents or representatives or
agreed to increase the coverage or benefits available under any severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such directors, officers, employees, agents or
representatives (other than normal increases in the ordinary course of business
consistent with past practice and that in the aggregate have not resulted in a
material increase in the benefits or compensation expense of the Purchaser);



(v)

there has not been any change by the Purchaser in accounting or Tax reporting
principles, methods or policies;



(vi)

the Purchaser has not entered into any transaction or Contract or conducted its
business other than in the ordinary course consistent with past practice;





_________________________________________________________________________________________




Share Exchange Agreement

Page 10 of 33




--------------------------------------------------------------------------------












(vii)

the Purchaser has not made any loans, advances or capital contributions to, or
investments in, any Person or paid any fees or expenses to any Seller or any
Affiliate of any Seller;



(viii)

the Purchaser has not mortgaged, pledged or subjected to any Lien, any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of the Purchaser, except for assets acquired
or sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;



(ix)

the Purchaser has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Purchaser;



(x)

the Purchaser has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Purchaser;



(xi)

the Purchaser has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $25,000 individually or $100,000
in the aggregate;



(xii)

the Purchaser has not instituted or settled any material legal proceeding; and



(xiii)

the Purchaser has not agreed to do anything set forth in this Section 4.9.



4.10

Taxes.



(a)

Except as set forth on Schedule 4.10, (A) all Tax Returns required to be filed
by or on behalf of the Purchaser have been filed with the appropriate taxing
authorities in all jurisdictions in which such Tax Returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings), and all such Tax Returns were true, complete and correct in all
material respects; (B) all Taxes payable by or on behalf of the Purchaser or in
respect of its income, assets or operations have been fully and timely paid, and
(C) the Purchaser has not executed or filed with the IRS or any other taxing
authority any agreement, waiver or other document or arrangement extending or
having the effect of extending the period for assessment or collection of Taxes
(including, but not limited to, any applicable statute of limitation), and no
power of attorney with respect to any Tax matter is currently in force.



(b)

The Purchaser has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes and has
duly and timely withheld from employee salaries, wages and other compensation
and has paid over to the appropriate taxing authorities all amounts required to
be so withheld and paid over for all periods under all applicable laws.



(c)

The Sellers have received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Purchaser relating to the taxable
periods since 2001, if applicable and (B) any audit report issued within the
last three years relating to Taxes due from or with respect to the Purchaser its
income, assets or operations.  



(d)

Schedule 4.10 lists all material types of Taxes paid and material types of Tax
Returns filed by or on behalf of the Purchaser.  Except as set forth on Schedule
4.10 and to the best of the Purchaser's knowledge, no claim has been made by a
taxing authority in a jurisdiction where the Purchaser does not file Tax Returns
such that it is or may be subject to taxation by that jurisdiction.  





_________________________________________________________________________________________




Share Exchange Agreement

Page 11 of 33




--------------------------------------------------------------------------------












(e)

Except as set forth on Schedule 4.10, all deficiencies asserted or assessments
made as a result of any examinations by the IRS or any other taxing authority of
the Tax Returns of or covering or including the Purchaser have been fully paid,
and there are no other audits or investigations by any taxing authority in
progress, nor have the Sellers or the Purchaser received any notice from any
taxing authority that it intends to conduct such an audit or investigation.  No
issue has been raised by a federal, state, local or foreign taxing authority in
any current or prior examination which, by application of the same or similar
principles, could reasonably be expected to result in a proposed deficiency for
any subsequent taxable period.



(f)

Except as set forth on Schedule 4.10, neither the Purchaser nor any other Person
(including any of the Sellers) on behalf of the Purchaser has (A) filed a
consent pursuant to Section 341(f) of the Code or agreed to have Section
341(f)(2) of the Code apply to any disposition of a subsection (f) asset (as
such term is defined in Section 341(f)(4) of the Code) owned by the Purchaser,
(B) agreed to or is required to make any adjustments pursuant to Section 481(a)
of the Code or any similar provision of state, local or foreign law by reason of
a change in accounting method initiated by the Purchaser or has any knowledge
that the Internal Revenue Service has proposed any such adjustment or change in
accounting method, or has any application pending with any taxing authority
requesting permission for any changes in accounting methods that relate to the
business or operations of the Purchaser, (C) executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign law with respect to
the Purchaser, or (D) requested any extension of time within which to file any
Tax Return, which Tax Return has since not been filed.



(g)

No property owned by the Purchaser is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes "tax-exempt use
property" within the meaning of Section 168(h)(1) of the Code or (iii) is
"tax-exempt bond financed property" within the meaning of Section 168(g) of the
Code.



(h)

The Purchaser is not a foreign person within the meaning of Section 1445 of the
Code.



(i)

The Purchaser is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.



(j)

There is no contract, agreement, plan or arrangement covering any person that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by the Company, its Affiliates or their respective
affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.



(k)

The Purchaser is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.



(l)

Except as set forth on Schedule 4.10, there are no liens as a result of any
unpaid Taxes upon any of the assets of the Purchaser.



(m)

Except as set forth on Schedule 4.10, the Purchaser has no elections in effect
for federal income tax purposes under Sections 108, 168, 338, 441, 463, 472,
1017, 1033 or 4977 of the code.





_________________________________________________________________________________________




Share Exchange Agreement

Page 12 of 33




--------------------------------------------------------------------------------












4.11

Real Property.



(a)

Schedule 4.11(a) sets forth a complete list of (i) all real property and
interests in real property owned in fee by the Purchaser (individually, an
"Owned Property" and collectively, the "Owned Properties"), and (ii) all real
property and interests in real property leased by the Purchaser (individually, a
"Real Property Lease" and the real properties specified in such leases, together
with the Owned Properties, being referred to herein individually as a "Purchaser
Property" and collectively as the "Purchaser Properties") as lessee or lessor.
 The Purchaser has good and marketable fee title to all Owned Property, free and
clear of all Liens of any nature whatsoever except (A) Liens set forth on
Schedule 4.11(a) and (B) Permitted Liens.  The Purchaser Property constitutes
all interests in real property currently used or currently held for use in
connection with the business of the Purchaser and which are necessary for the
continued operation of the business of the Purchaser as the business is
currently conducted.  The Purchaser has a valid and enforceable leasehold
interest under each of the Real Property Leases, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and the Purchaser has not received any written
notice of any default or event that with notice or lapse of time, or both, would
constitute a default by the Purchaser under any of the Real Property Leases.
 All of the Purchaser Property, buildings, fixtures and improvements thereon
owned or leased by the Purchaser are in good operating condition and repair
(subject to normal wear and tear).  The Purchaser has delivered or otherwise
made available to the Sellers, correct and complete copies of (i) all deeds,
title reports and surveys for the Owned Properties and (ii) the Real Property
Leases, together with all amendments, modifications or supplements, if any,
thereto.



(b)

The Purchaser has all material certificates of occupancy and permits of any
Governmental or Regulatory Authority necessary or useful for the current use and
operation of each Purchaser Property, and the Purchaser has fully complied with
all material conditions of the permits applicable to them.  No default or
violation, or event that with the lapse of time or giving of notice or both
would become a default or violation, has occurred in the due observance of any
permit.  



(c)

There does not exist any actual or, to the best knowledge of the Purchaser,
threatened or contemplated condemnation or eminent domain proceedings that
affect any Purchaser Property or any part thereof, and Purchaser has not
received any notice, oral or written, of the intention of any Governmental or
Regulatory Authority or other Person to take or use all or any part thereof.



(d)

The Purchaser has not received any written notice from any insurance company
that has issued a policy with respect to any Purchaser Property requiring
performance of any structural or other repairs or alterations to such Purchaser
Property.



(e)

The Purchaser does not own or hold, and is not obligated under or a party to,
any option, right of first refusal or other Contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.



4.12

Tangible Personal Property.



(a)

Schedule 4.12(a) sets forth all leases of personal property ("Personal Property
Leases") involving annual payments in excess of $25,000 relating to personal
property used in the business of the Purchaser or to which the Purchaser is a
party or by which the properties or assets of the Purchaser is bound.  The
Purchaser has delivered or otherwise made available to the Sellers true, correct
and complete copies of the Personal Property Leases, together with all
amendments, modifications or supplements thereto.





_________________________________________________________________________________________




Share Exchange Agreement

Page 13 of 33




--------------------------------------------------------------------------------












(b)

The Purchaser has a valid leasehold interest under each of the Personal Property
Leases under which it is a lessee, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and there is no default under any Personal Property Lease by the
Purchaser or, to the best knowledge of the Purchaser, by any other party
thereto, and no event has occurred that with the lapse of time or the giving of
notice or both would constitute a default thereunder.



(c)

The Purchaser has good and marketable title to all of the items of tangible
personal property reflected in the Balance Sheet (except as sold or disposed of
subsequent to the date thereof in the ordinary course of business consistent
with past practice), free and clear of any and all Liens other than the
Permitted Liens.  All such items of tangible personal property which,
individually or in the aggregate, are material to the operation of the business
of the Purchaser are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used.



(d)

All of the items of tangible personal property used by the Purchaser under the
Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted) and are suitable for the purposes used.



4.13

Intangible Property.  Schedule 4.13 contains a complete and correct list of each
patent, trademark, trade name, service mark and copyright owned or used by
Purchaser as well as all registrations thereof and pending applications
therefor, and each license or other agreement relating thereto.  Except as set
forth on Schedule 4.13, each of the foregoing is owned by the party shown on
such Schedule as owning the same, free and clear of all mortgages, claims,
liens, security interests, charges and encumbrances and is in good standing and
not the subject of any challenge.  There have been no claims made and the
Purchaser has not received any notice or otherwise knows or has reason to
believe that any of the foregoing is invalid or conflicts with the asserted
rights of others.  The Purchaser possesses all patents, patent licenses, trade
names, trademarks, service marks, brand marks, brand names, copyrights,
know-how, formulate and other proprietary and trade rights necessary for the
conduct of its business as now conducted, not subject to any restrictions and
without any known conflict with the rights of others and the Purchaser has not
forfeited or otherwise relinquished any such patent, patent license, trade name,
trademark, service mark, brand mark, brand name, copyright, know-how, formulate
or other proprietary right necessary for the conduct of its business as
conducted on the date hereof.  The Purchaser is not under any obligation to pay
any royalties or similar payments in connection with any license to any Seller
or any affiliate thereof.



4.14

Material Contracts.  Schedule 4.14 sets forth all of the following Contracts to
which the Purchaser is a party or by which it is bound (collectively, the
"Material Contracts"):  (i) Contracts with any the Seller or any current officer
or director of the Purchaser; (ii) Contracts with any labor union or association
representing any employee of the Purchaser; (iii) Contracts pursuant to which
any party is required to purchase or sell a stated portion of its requirements
or output from or to another party; (iv) Contracts for the sale of any of the
assets of the Purchaser other than in the ordinary course of business or for the
grant to any person of any preferential rights to purchase any of its assets;
(v) joint venture agreements; (vi) Material Contracts containing covenants of
the Purchaser not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with the
Purchaser in any line of business or in any geographical area; (vii) Contracts
relating to the acquisition by the Purchaser of any operating business or the
capital stock of any other person; (viii) Contracts relating to the borrowing of
money; or (ix) any other Contracts, other than Real Property Leases, which
involve the expenditure of more than $100,000 in the aggregate or $25,000
annually or require performance by any party more than one year from the date
hereof.  There have been made available to the Sellers and their representatives
true and complete copies of all of the Material Contracts.  Except as set forth
on Schedule 4.14, all of the Material Contracts and other agreements are in full
force and effect and are the legal, valid and binding obligation of the
Purchaser, enforceable against them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors' rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Except as set forth
on Schedule 4.14, the Purchaser is not in default in any material respect under
any Material Contracts, nor, to the knowledge of Purchaser, is any other party
to any Material Contract in default thereunder in any material respect.





_________________________________________________________________________________________




Share Exchange Agreement

Page 14 of 33




--------------------------------------------------------------------------------












4.15

Employee Benefits.



(a)

Schedule 4.15(a) sets forth a complete and correct list of (i) all "employee
benefit plans", as defined in Section 3(3) ERISA, and any other pension plans or
employee benefit arrangements, programs or payroll practices (including, without
limitation, severance pay, vacation pay, company awards, salary continuation for
disability, sick leave, retirement, deferred compensation, bonus or other
incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
maintained by the Purchaser or to which the Purchaser contributes or is
obligated to contribute thereunder with respect to employees of the Purchaser
("Employee Benefit Plans") and (ii) all "employee pension plans", as defined in
Section 3(2) of ERISA, maintained by the Purchaser or any trade or business
(whether or not incorporated) which are under control, or which are treated as a
single employer, with Purchaser as an ERISA Affiliate or to which the Purchaser
or any ERISA Affiliate contributed or is obligated to contribute thereunder
("Pension Plans").  Schedule 4.15(a) clearly identifies, in separate categories,
Employee Benefit Plans or Pension Plans that are (i) subject to Section 4063 and
4064 of ERISA ("Multiple Employer Plans"), (ii) multiemployer plans (as defined
in Section 4001(a)(3) of ERISA) ("Multiemployer Plans") or (iii) "benefit
plans", within the meaning of Section 5000(b)(1) of the Code providing
continuing benefits after the termination of employment (other than as required
by Section 4980B of the Code or Part 6 of Title I of ERISA and at the former
employee's or his beneficiary's sole expense).



(b)

Each of the Employee Benefit Plans and Pension Plans intended to qualify under
Section 401 of the Code ("Qualified Plans") so qualify and the trusts maintained
thereto are exempt from federal income taxation under Section 501 of the Code,
and, except as disclosed on Schedule 4.15(b), nothing has occurred with respect
to the operation of any such plan which could cause the loss of such
qualification or exemption or the imposition of any liability, penalty or tax
under ERISA or the Code.



(c)

All contributions and premiums required by law or by the terms of any Employee
Benefit Plan or Pension Plan which are defined benefit plans or money purchase
plans or any agreement relating thereto have been timely made (without regard to
any waivers granted with respect thereto) to any funds or trusts established
thereunder or in connection therewith, and no accumulated funding deficiencies
exist in any of such plans subject to Section 412 of the Code.



(d)

The benefit liabilities, as defined in Section 4001(a)(16) of ERISA, of each of
the Employee Benefit Plans and Pension Plans subject to Title IV of ERISA using
the actuarial assumptions that would be used by the Pension Benefit Guaranty
Corporation (the "PBGC") in the event it terminated each such plan do not exceed
the fair market value of the assets of each such plan.  The liabilities of each
Employee Benefit Plan that has been terminated or otherwise wound up, have been
fully discharged in full compliance with applicable Law.



(e)

There has been no "reportable event" as that term is defined in Section 4043 of
ERISA and the regulations thereunder with respect to any of the Employee Benefit
Plans or Pension Plans subject to Title IV of ERISA which would require the
giving of notice, or any event requiring notice to be provided under Section
4041(c)(3)(C) or 4063(a) of ERISA.



(f)

There has been no violation of ERISA with respect to the filing of applicable
returns, reports, documents and notices regarding any of the Employee Benefit
Plans or Pension Plans with the Secretary of Labor or the Secretary of the
Treasury or the furnishing of such notices or documents to the participants or
beneficiaries of the Employee Benefit Plans or Pension Plans.





_________________________________________________________________________________________




Share Exchange Agreement

Page 15 of 33




--------------------------------------------------------------------------------












(g)

True, correct and complete copies of the following documents, with respect to
each of the Employee Benefit Plans and Pension Plans (as applicable), have been
delivered to the Sellers (A) any plans and related trust documents, and all
amendments thereto, (B) the most recent Forms 5500 for the past three years and
schedules thereto, (C) the most recent financial statements and actuarial
valuations for the past three years, (D) the most recent Internal Revenue
Service determination letter, (E) the most recent summary plan descriptions
(including letters or other documents updating such descriptions) and (F)
written descriptions of all non-written agreements relating to the Employee
Benefit Plans and Pension Plans.



(h)

There are no pending legal proceedings which have been asserted or instituted
against any of the Employee Benefit Plans or Pension Plans, the assets of any
such plans or the Purchaser, or the plan administrator or any fiduciary of the
Employee Benefit Plans or Pension Plans with respect to the operation of such
plans (other than routine, uncontested benefit claims), and there are no facts
or circumstances which could form the basis for any such legal proceeding.



(i)

Each of the Employee Benefit Plans and Pension Plans has been maintained, in all
material respects, in accordance with its terms and all provisions of applicable
Law.  All amendments and actions required to bring each of the Employee Benefit
Plans and Pension Plans into conformity in all material respects with all of the
applicable provisions of ERISA and other applicable Laws have been made or taken
except to the extent that such amendments or actions are not required by law to
be made or taken until a date after the Closing Date and are disclosed on
Schedule 4.15(i).



(j)

The Purchaser and any ERISA Affiliate which maintains a "benefits plan" within
the meaning of Section 5000(b)(1) of ERISA, have complied with the notice and
continuation requirements of Section 4980B of the Code or Part 6 of Title I of
ERISA and the applicable regulations thereunder.



(k)

None of the Purchaser, any ERISA Affiliate or any organization to which any is a
successor or parent corporation, has divested any business or entity maintaining
or sponsoring a defined benefit pension plan having unfunded benefit liabilities
(within the meaning of Section 4001(a)(18) of ERISA) or transferred any such
plan to any person other than the Purchaser or any ERISA Affiliate during the
five-year period ending on the Closing Date.



(l)

The Purchaser is not a "party in interest" or "disqualified person" with respect
to the Employee Benefit Plans or Pension Plans has engaged in a "prohibited
transaction" within the meaning of Section 4975 of the Code or Section 406 of
ERISA.



(m)

None of the Purchaser or any ERISA Affiliate has terminated any Employee Benefit
Plan or Pension Plan subject to Title IV of ERISA, or incurred any outstanding
liability under Section 4062 of ERISA to the Pension Benefit Guaranty
Corporation or to a trustee appointed under Section 4042 of ERISA.



(n)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any payment becoming due to
any employee of Purchaser; (ii) increase any benefits otherwise payable under
any Employee Benefit Plan or Pension Plan; or (iii) result in the acceleration
of the time of payment or vesting of any such benefits.



(o)

No stock or other security issued by Purchaser forms or has formed a material
part of the assets of any Employee Benefit Plan or Pension Plan.



4.16

Labor.



(a)

The Purchaser is not a party to any labor or collective bargaining agreement and
there are no labor or collective bargaining agreements which pertain to
employees of the Purchaser.





_________________________________________________________________________________________




Share Exchange Agreement

Page 16 of 33




--------------------------------------------------------------------------------












(b)

No employees of the Purchaser are represented by any labor organization.  No
labor organization or group of employees of the Purchaser has made a pending
demand for recognition, and there are no representation proceedings or petitions
seeking a representation proceeding presently pending or, to the best knowledge
of the Purchaser, threatened to be brought or filed, with the National Labor
Relations Board or other labor relations tribunal.  There is no organizing
activity involving the Purchaser pending or, to the best knowledge of the
Purchaser, threatened by any labor organization or group of employees of the
Purchaser.



(c)

There are no (i) strikes, work stoppages, slowdowns, lockouts or arbitrations or
(ii) material grievances or other labor disputes pending or, to the best
knowledge of any Purchaser, threatened against or involving the Purchaser.
 There are no unfair labor practice charges, grievances or complaints pending
or, to the best knowledge of Purchaser, threatened by or on behalf of any
employee or group of employees of the Purchaser.



4.17

Litigation.  There is no suit, action, proceeding, investigation, claim or order
pending or, to the knowledge of the Purchaser, overtly threatened against the
Purchaser (or to the knowledge of the Purchaser, pending or threatened, against
any of the officers, directors or key employees of the Purchaser with respect to
their business activities on behalf of the Purchaser), or to which the Purchaser
is otherwise a party, which, if adversely determined, would have a Material
Adverse Effect, before any court, or before any governmental department,
commission, board, agency, or instrumentality; nor to the knowledge of the
Purchaser is there any reasonable basis for any such action, proceeding, or
investigation.  The Purchaser is not subject to any judgment, order or decree of
any court or governmental agency except to the extent the same are not
reasonably likely to have a Material Adverse Effect and the Purchaser is not
engaged in any legal action to recover monies due it or for damages sustained by
it.



4.18

Compliance with Laws; Permits. The Purchaser is in compliance with all Laws
applicable to the Purchaser or to the conduct of the business or operations of
the Purchaser or the use of its properties (including any leased properties) and
assets, except for such non-compliances as would not, individually or in the
aggregate, have a Material Adverse Effect.  The Purchaser has all governmental
permits and approvals from state, federal or local authorities which are
required for the Purchaser to operate its business, except for those the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect.



4.19

Environmental Matters. Except as set forth on Schedule 4.19 hereto:



(a)

the operations of the Purchaser are in compliance with all applicable
Environmental Laws and all Environmental Permits;



(b)

the Purchaser has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;



(c)

the Purchaser is not the subject of any outstanding written order or Contract
with any Governmental or Regulatory Authority or Person respecting (i)
Environmental Laws, (ii) Remedial Action, (iii) any release or threatened
release of a Hazardous Material or (iv) any Hazardous Activity;



(d)

the Purchaser has not received any written communication alleging that the
Purchaser may be in violation of any Environmental Law, or any Environmental
Permit, or may have any liability under any Environmental Law;



(e)

the Purchaser has no current contingent liability in connection with any
Hazardous Activity or release of any Hazardous Materials into the indoor or
outdoor environment (whether on-site or off-site);



(f)

to the Purchaser's knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of the
Purchaser pending or threatened which could lead to the imposition of any
liability pursuant to Environmental Law;





_________________________________________________________________________________________




Share Exchange Agreement

Page 17 of 33




--------------------------------------------------------------------------------












(g)

there is not located at any of the properties of the Purchaser any (i)
underground storage tanks, (ii) asbestos-containing material or (iii) equipment
containing polychlorinated biphenyls; and,



(h)

the Purchaser has provided to the Sellers all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Purchaser.



4.20

Insurance.  Schedule 4.20 sets forth a complete and accurate list of all
policies of insurance of any kind or nature covering the Purchaser or any of its
employees, properties or assets, including, without limitation, policies of
life, disability, fire, theft, workers compensation, employee fidelity and other
casualty and liability insurance.  All such policies are in full force and
effect, and, to the Purchaser's knowledge, the Purchaser is not in default of
any provision thereof, except for such defaults as would not, individually or in
the aggregate, have a Material Adverse Effect.  



4.21

Inventories; Receivables; Payables.



(a)

The inventories of the Purchaser are in good and marketable condition, and are
saleable in the ordinary course of business.  Adequate reserves have been
reflected in the Balance Sheet for obsolete or otherwise unusable inventory,
which reserves were calculated in a manner consistent with past practice and in
accordance with GAAP consistently applied.



(b)

All accounts receivable of the Purchaser have arisen from bona fide transactions
in the ordinary course of business consistent with past practice.  All accounts
receivable of the Purchaser reflected on the Balance Sheet are good and
collectible at the aggregate recorded amounts thereof, net of any applicable
reserve for returns or doubtful accounts reflected thereon, which reserves are
adequate and were calculated in a manner consistent with past practice and in
accordance with GAAP consistently applied.  All accounts receivable arising
after the Balance Sheet Date are good and collectible at the aggregate recorded
amounts thereof, net of any applicable reserve for returns or doubtful accounts,
which reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with GAAP consistently applied.



(c)

All accounts payable of the Purchaser reflected in the Balance Sheet or arising
after the date thereof are the result of bona fide transactions in the ordinary
course of business and have been paid or are not yet due and payable.



4.22

Related Party Transactions.  Except as set forth on Schedule 4.22, neither the
Purchaser nor any Affiliates of Purchaser has borrowed any moneys from or has
outstanding any indebtedness or other similar obligations to the Purchaser.
 Except as set forth in Schedule 4.22, neither the Purchaser, any Affiliate of
the Purchaser nor any officer or employee of any of them (i) owns any direct or
indirect interest of any kind in, or controls or is a director, officer,
employee or partner of, or consultant to, or lender to or borrower from or has
the right to participate in the profits of, any Person which is (A) a
competitor, supplier, customer, landlord, tenant, creditor or debtor of the
Purchaser, (B) engaged in a business related to the business of the Purchaser,
or (C) a participant in any transaction to which the Purchaser is a party or
(ii) is a party to any Contract with the Purchaser.



4.23

No Misrepresentation.  No representation or warranty of Purchaser contained in
this Agreement or in any schedule hereto or in any certificate or other
instrument furnished by the Purchaser to Sellers pursuant to the terms hereof,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.



4.24

Financial Advisors.  Except as set forth on Schedule 4.24, no Person has acted,
directly or indirectly, as a broker or finder for the Purchaser in connection
with the transactions contemplated by this Agreement and no Person is entitled
to any fee or commission or like payment in respect thereof.





_________________________________________________________________________________________




Share Exchange Agreement

Page 18 of 33




--------------------------------------------------------------------------------












4.25

Guarantees.  Schedule 4.25 hereto is a complete and accurate list and summary
description of all written guarantees currently in effect heretofore issued by
the Purchaser to any bank or other lender in connection with any credit
facilities extended by such creditors to the Purchaser in connection with any
other contracts or agreements (collectively, the "Guarantees"), including the
name of such creditor and the amount of the indebtedness, together with any
interest and fees currently owing and expected to be outstanding as of the
Closing.



4.26

Patriot Act.  The Purchaser certifies that it has not been designated, and is
not owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224.  The Purchaser hereby acknowledges that the Sellers seek to comply
with all applicable Laws concerning money laundering and related activities.  In
furtherance of those efforts, the Purchaser hereby represents, warrants and
agrees that:  (i) none of the cash or property owned by the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Purchaser
has, and this Agreement will not, cause the Purchaser to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.



4.27

Trading Status.  Purchaser's common stock is traded on the OTC Bulletin Board,
under the trading symbol “SOOP”  



4.28

Reporting Status.  Purchaser is a reporting issuer under Section 15(d) of the
Securities Exchange Act of 1934 (the “34 Act”).  Purchaser is now, and as of the
Closing will be, current in its filings and will have filed all of the filings
required to have been made in the previous twelve months.



4.29

Investment Intention.  Purchaser is acquiring the Shares for its own account,
for investment purposes only and not with a view to the distribution (as such
term is used in Section 2(11) of the Securities Act of 1933, as amended (the
"Securities Act") thereof.  Purchaser understands that the Shares have not been
registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.



4.30

Acquisition Shares. The Acquisition Shares issuable pursuant to the purchase
price, when issued, will be duly authorized and validly issued, fully paid and
non-assessable, will be delivered hereunder free and clear of any Liens, except
that such Acquisition Shares will be "restricted securities", as such term is
defined in the rules and regulations of the SEC promulgated under the Securities
Act, and will be subject to restrictions on transfers pursuant to such rules and
regulations.

ARTICLE 5.
COVENANTS



5.1

Access to Information.  The Sellers agree that, prior to the Closing Date, the
Purchaser shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company
and its Subsidiaries and such examination of the books, records and financial
condition of the Company and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.  Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Sellers shall cooperate, and shall cause the
Company and its Subsidiaries to cooperate, fully therein.  No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Sellers contained in this Agreement or the Seller Documents.  In order that the
Purchaser may have full opportunity to make such physical, business, accounting
and legal review, examination or investigation as it may reasonably request of
the affairs of the Company and its Subsidiaries, the Sellers shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of the Company and its Subsidiaries to cooperate fully with such
representatives in connection with such review and examination.



5.2

Conduct of the Business Pending the Closing.





_________________________________________________________________________________________




Share Exchange Agreement

Page 19 of 33




--------------------------------------------------------------------------------












(a)

Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Sellers shall, and shall cause the Company
to:



(i)

conduct the businesses of the Company only in the ordinary course consistent
with past practice;



(ii)

use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with Persons
having business dealings with the Company;



(iii)

maintain (A) all of the assets and properties of the Company in their current
condition, ordinary wear and tear excepted and (B) insurance upon all of the
properties and assets of the Company in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;



(iv)

(A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Company; and



(v)

comply in all material respects with applicable laws, including, without
limitation, Environmental Laws.



(b)

Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Sellers shall not, and shall cause the
Company not to:



(i)

declare, set aside, make or pay any dividend or other distribution in respect of
the capital stock of the Company or repurchase, redeem or otherwise acquire any
outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Company;



(ii)

transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;



(iii)

effect any recapitalization, reclassification, stock split or like change in the
capitalization of the Company;



(iv)

amend the certificate of incorporation or by-laws of the Company;



(v)

(A) materially increase the annual level of compensation of any employee of the
Company, (B) increase the annual level of compensation payable or to become
payable by the Company to any of its executive officers, (C) grant any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Company is a party
or involving a director, officer or employee of the Company in his or her
capacity as a director, officer or employee of the Company;



(vi)

subject to any Lien (except for leases that do not materially impair the use of
the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company;





_________________________________________________________________________________________




Share Exchange Agreement

Page 20 of 33




--------------------------------------------------------------------------------












(vii)

acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of the material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice) of the Company except, with respect to the items listed on Schedule
5.2(b)(vii) hereto, as previously consented to by the Purchaser;



(viii)

cancel or compromise any debt or claim or waive or release any material right of
the Company except in the ordinary course of business;



(ix)

enter into any commitment for capital expenditures of the Company in excess of
$25,000 for any individual commitment and $100,000 for all commitments in the
aggregate;



(x)

enter into, modify or terminate any labor or collective bargaining agreement of
the Company or, through negotiation or otherwise, make any commitment or incur
any liability to any labor organization with respect to the Company;



(xi)

permit the Company to enter into any transaction or to make or enter into any
Contract which by reason of its size or otherwise is not in the ordinary course
of business consistent with past practice;



(xii)

permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;



(xiii)

except for transfers of cash pursuant to normal cash management practices,
permit the Company to make any investments in or loans to, or pay any fees or
expenses to, or enter into or modify any Contract with, any Seller or any
Affiliate of any Seller; or



(xiv)

agree to do anything prohibited by this Section 6.2 or anything which would make
any of the representations and warranties of the Sellers in this Agreement or
the Seller Documents untrue or incorrect in any material respect as of any time
through and including the Effective Time.



5.3

Consents.  The Sellers shall use their best efforts, and the Purchaser shall
cooperate with the Sellers, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 3.5(b) hereof; provided, however, that neither the
Sellers nor the Purchaser shall be obligated to pay any consideration therefor
to any third party from whom consent or approval is requested.



5.4

Other Actions.  Each of the Sellers and the Purchaser shall use its best efforts
to (i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.



5.5

No Solicitation.  The Sellers will not, and will not cause or permit the Company
or any of the Company's directors, officers, employees, representatives or
agents (collectively, the "Representatives") to, directly or indirectly, (i)
discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination, purchase or
disposition of any amount of the assets or capital stock or other equity
interest in the Company or any of its Subsidiaries other than the transactions
contemplated by this Agreement (an "Acquisition Transaction"), (ii) facilitate,
encourage, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of an Acquisition Transaction, (iii) furnish or
cause to be furnished, to any Person, any information concerning the business,
operations, properties or assets of the Company or any of its Subsidiaries in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing.  The Sellers
will inform the Purchaser in writing immediately following the receipt by any
Seller, the Company or any Representative of any proposal or inquiry in respect
of any Acquisition Transaction.





_________________________________________________________________________________________




Share Exchange Agreement

Page 21 of 33




--------------------------------------------------------------------------------












5.6

Publicity.  None of the Sellers nor the Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Purchaser, disclosure is otherwise required
by applicable Law or by the applicable rules of any stock exchange on which the
Purchaser lists securities, provided that, to the extent required by applicable
law, the party intending to make such release shall use its best efforts
consistent with such applicable law to consult with the other party with respect
to the text thereof.

ARTICLE 6.
CONDITIONS TO CLOSING



6.1

Conditions Precedent to Obligations of Purchaser.  The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part to the extent permitted by applicable law):



(a)

all representations and warranties of the Sellers contained herein shall be true
and correct as of the date hereof and as of the Closing Date;



(b)

all representations and warranties of the Sellers contained herein qualified as
to materiality shall be true and correct, and the representations and warranties
of the Sellers contained herein not qualified as to materiality shall be true
and correct in all material respects, at and as of the Closing Date with the
same effect as though those representations and warranties had been made again
at and as of that time;



(c)

the Sellers shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing Date;



(d)

there shall not have been or occurred any material adverse change in the
business or operations of the Company;



(e)

the Sellers shall have obtained all consents and waivers referred to in Section
3.5(b) hereof, in a form reasonably satisfactory to the Purchaser, with respect
to the transactions contemplated by this Agreement and the Seller Documents; and



(f)

no legal proceedings shall have been instituted or threatened or claim or demand
made against the Sellers, the Company or any of its Subsidiaries, or the
Purchaser seeking to restrain or prohibit or to obtain substantial damages with
respect to the consummation of the transactions contemplated hereby, and there
shall not be in effect any Order by a Governmental or Regulatory Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.



6.2

Conditions Precedent to Obligations of the Sellers.  The obligations of the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions (any or all of which may be waived by the Sellers in whole
or in part to the extent permitted by applicable law):



(a)

all representations and warranties of the Purchaser contained herein shall be
true and correct as of the date hereof and as of the Closing Date;



(b)

all representations and warranties of the Purchaser contained herein qualified
as to materiality shall be true and correct, and all representations and
warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;





_________________________________________________________________________________________




Share Exchange Agreement

Page 22 of 33




--------------------------------------------------------------------------------












(c)

the Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;



(d)

the Sellers shall have been furnished with certificates (dated the Closing Date
and in form and substance reasonably satisfactory to the Sellers) executed by
the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 6.2(a),
6.2(b) and 6.2(c) hereof;



(e)

there shall not be in effect any Order by a Governmental or Regulatory Authority
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;



(f)

the Sellers shall have obtained all consents and waivers referred to in Section
4.6(b) hereof, in a form reasonably satisfactory to the Purchaser, with respect
to the transactions contemplated by this Agreement and the Seller Documents;



(g)

all officers and members of the Board of Directors of the Purchaser shall have
provided an undated resignation and shall have appointed the designees of the
Sellers as members of the Board of Directors;



(h)

Purchaser shall provide copies of resolutions of the Board of Directors
certified by the Secretary of the Company, authorizing and approving the
execution, delivery and performance of the Share Exchange Agreement and all
other documents and instruments to be delivered pursuant thereto;



(i)

Purchaser shall file Certificate of Designation describing the preferences,
rights and limitations of the Series A Preferred Stock in the form approved by
the Company prior to filing;

ARTICLE 7.
TERMINATION



7.1

Material Change in the Business of Company.  If any material loss or damage to
the Company Business occurs prior to Closing and such loss or damage, in
Purchaser' reasonable opinion, cannot be substantially repaired or replaced
within sixty (60) days, Purchaser shall, within two (2) days following any such
loss or damage, by notice in writing to Company, at its option, either:



(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)

elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Purchaser' obligations to carry out the transactions contemplated hereby, be
vested in Company or otherwise adequately secured to the satisfaction of
Purchaser on or before the Closing Date.



7.2

Material Change in the Purchaser Business.  If any material loss or damage to
the Purchaser Business occurs prior to Closing and such loss or damage, in
Company's reasonable opinion, cannot be substantially repaired or replaced
within sixty (60) days, Company shall, within two (2) days following any such
loss or damage, by notice in writing to Purchaser, at its option, either:



(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or





_________________________________________________________________________________________




Share Exchange Agreement

Page 23 of 33




--------------------------------------------------------------------------------












(b)

elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Company's obligations to carry out the transactions contemplated hereby, be
vested in Purchaser or otherwise adequately secured to the satisfaction of
Company on or before the Closing Date.

ARTICLE 8.

DOCUMENTS TO BE DELIVERED



8.1

Documents to be Delivered by the Sellers.  At the Closing, the Sellers shall
deliver, or cause to be delivered, to the Purchaser the following:



(a)

copies of all consents and waivers referred to in Section 6.1(e) hereof;



(b)

certificates of good standing with respect to the Company issued by the
Secretary of  the State of the Nevada; and



(c)

such other documents as the Purchaser shall reasonably request.



8.2

Documents to be Delivered by the Purchaser.  At the Closing, the Purchaser shall
deliver to the Sellers the following:



(a)

the Acquisition Shares;

(b)  the certificates referred to in Section 6.2(d) hereof;

(c)  copies of all consents and waivers referred to in Section 6.1(e) hereof;

(d)  certificates of good standing with respect to the Company issued by the
Secretary of  the State of the Nevada and for each state in which the Company is
qualified to do business as a foreign corporation;



(e)

undated resignation of Awais Khan as the President, Chief Executive Officer,
Chief Financial Officer, Secretary, Treasurer and Director of the Purchaser;



(f)

undated resignation of Awais Khan Richard Lee as the Vice President and Director
of the Purchaser;



(g)

resolution of the Purchaser's current Board of Directors appointing new
Directors and Officers  as designated by the Sellers prior to the Closing;



(h)

copies of resolutions of the Board of Directors, certified by Purchaser's
Secretary, authorizing and approving the execution, delivery and performance of
the Share Exchange Agreement and all other documents and instruments to be
delivered pursuant thereto;



(i)

copy of the Certificate of Designation of Preferences, Rights and Limitations of
Preferred Series A Stock as filed with the Nevada Secretary of State;






(j)

such other documents as the Sellers shall reasonably request.





_________________________________________________________________________________________




Share Exchange Agreement

Page 24 of 33




--------------------------------------------------------------------------------










ARTICLE 9.
INDEMNIFICATION



9.1

Indemnification.



(a)

Subject to Section 9.2 hereof, the Sellers hereby agree to jointly and severally
indemnify and hold the Purchaser, the Company, and their respective directors,
officers, employees, Affiliates, agents, successors and assigns (collectively,
the "Purchaser Indemnified Parties") harmless from and against:



(i)

any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the failure of any representation or
warranty of the Sellers set forth in Article 3 hereof, or any representation or
warranty contained in any certificate delivered by or on behalf of the Sellers
pursuant to this Agreement, to be true and correct in all respects as of the
date made;



(ii)

any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the breach of any covenant or other
agreement on the part of the Sellers under this Agreement;



(iii)

any and all Expenses incident to the foregoing.



(b)

Subject to Section 9.2, Purchaser and the majority of the holders of Purchaser's
Common Stock ("Majority Stockholders") hereby agree to indemnify and hold the
Sellers and their respective Affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:



(i)

any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the failure of any representation or
warranty of the Purchaser set forth in Section 4 hereof, or any representation
or warranty contained in any certificate delivered by or on behalf of the
Purchaser pursuant to this Agreement, to be true and correct as of the date
made;



(ii)

any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the breach of any covenant or other
agreement on the part of the Purchaser under this Agreement; and



(iii)

any and all Expenses incident to the foregoing.



9.2

Limitations on Indemnification for Breaches of Representations and Warranties.
 An Indemnifying Party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b) hereof unless the aggregate amount of Losses and Expenses to the
indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, other than the representations and warranties set forth
in Sections 3.6 and 3.8 hereof, exceeds $5,000 (the “Basket”) and, in such
event, the Indemnifying Party shall be required to pay the entire amount of such
Losses and Expenses.





_________________________________________________________________________________________




Share Exchange Agreement

Page 25 of 33




--------------------------------------------------------------------------------












9.3

Indemnification Procedures.



(a)

In the event that any legal proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any Person in respect of which payment may
be sought under Section 9.1 hereof (regardless of the Basket referred to above),
the Indemnified Party shall reasonably and promptly cause written notice of the
assertion of any Claim of which it has knowledge which is covered by this
indemnity to be forwarded to the Indemnifying Party.  The Indemnifying Party
shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the Indemnified
Party, and to defend against, negotiate, settle or otherwise deal with any Claim
which relates to any Losses indemnified against hereunder.  If the Indemnifying
Party elects to defend against, negotiate, settle or otherwise deal with any
Claim which relates to any Losses indemnified against hereunder, it shall within
five (5) days (or sooner, if the nature of the Claim so requires) notify the
Indemnified Party of its intent to do so.  If the Indemnifying Party elects not
to defend against, negotiate, settle or otherwise deal with any Claim which
relates to any Losses indemnified against hereunder, fails to notify the
Indemnified Party of its election as herein provided or contests its obligation
to indemnify the Indemnified Party for such Losses under this Agreement, the
Indemnified Party may defend against, negotiate, settle or otherwise deal with
such Claim.  If the Indemnified Party defends any Claim, then the Indemnifying
Party shall reimburse the Indemnified Party for the Expenses of defending such
Claim upon submission of periodic bills.  If the Indemnifying Party shall assume
the defense of any Claim, the Indemnified Party may participate, at his or its
own expense, in the defense of such Claim; provided, however, that such
Indemnified Party shall be entitled to participate in any such defense with
separate counsel at the expense of the Indemnifying Party if, (i) so requested
by the Indemnifying Party to participate or (ii) in the reasonable opinion of
counsel to the Indemnified Party, a conflict or potential conflict exists
between the Indemnified Party and the Indemnifying Party that would make such
separate representation advisable; and provided, further, that the Indemnifying
Party shall not be required to pay for more than one such counsel for all
indemnified parties in connection with any Claim.  The parties hereto agree to
cooperate fully with each other in connection with the defense, negotiation or
settlement of any such Claim.



(b)

After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by the Indemnifying Party pursuant to this Agreement with respect to
such matter and the Indemnifying Party shall be required to pay all of the sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within 10 business days after the date of such notice.



(c)

The failure of the Indemnified Party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the Indemnifying Party's
obligations with respect thereto except to the extent that the Indemnifying
Party can demonstrate actual loss and prejudice as a result of such failure.

ARTICLE 10.
POST-CLOSING MATTERS



10.1

Forthwith after the Closing, Purchaser, Company and the Sellers agree to use all
their best efforts to:



(a)

issue a press release reporting the Closing; and



(b)

file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement with audited financial statements of Company as well as any
required pro forma financial information or other information of Company and
Purchaser as required by the rules and regulations of the Securities and
Exchange Commission.





_________________________________________________________________________________________




Share Exchange Agreement

Page 26 of 33




--------------------------------------------------------------------------------










ARTICLE 11.
GENERAL PROVISIONS



11.1

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):

If to Purchaser to:

SCOOP MEDIA, INC.

 

Attn:  Awais Khan, President

 

2187 Preville St.

Lasalle, QC, Canada H8N 1N4

 

Tel.   (514) 312-7576

 

 

If to Company or Sellers to:

FORGIVEN BOTTLING GROUP, INC.

 

Attn:  Charles Aday, III,  President

 

5612 N. Decatur Blvd., Suite 130-323

Las Vegas, NV 89131

 

Tel.   702.591.1534

 

 

 

 

With copies to:

Synergen Law Group, APC

 

Attn:  Karen A. Batcher, Esq.

 

819 Anchorage Place, Suite 28

 

Chula Vista, CA 91914

 

Tel.   619.475.7882

 

Fax.  866.352.4342

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by mail in the manner described above to the address
as provided in this Section, be deemed given upon receipt, and (iii) if
delivered by courier to the address as provided for in this Section, be deemed
given on the earlier of the second Business Day following the date sent by such
courier or upon receipt. Any party from time to time may change its address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.



11.2

Payment of Sales, Use or Similar Taxes.   All sales, use, transfer, intangible,
recordation, documentary stamp or similar Taxes or charges, of any nature
whatsoever, applicable to, or resulting from, the transactions contemplated by
this Agreement shall be borne by the Sellers.



11.3

Expenses.   Except as otherwise provided in this Agreement, the Sellers and the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.



11.4

Specific Performance.  The Sellers acknowledge and agree that the breach of this
Agreement would cause irreparable damage to the Purchaser and that the Purchaser
will not have an adequate remedy at law.  Therefore, the obligations of the
Sellers under this Agreement, including, without limitation, the Sellers'
obligation to sell the Shares to the Purchaser, shall be enforceable by a decree
of specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith.  Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.





_________________________________________________________________________________________




Share Exchange Agreement

Page 27 of 33




--------------------------------------------------------------------------------












11.5

Further Assurances.  The Sellers and the Purchaser each agrees to execute and
deliver such other documents or agreements and to take such other action as may
be reasonably necessary or desirable for the implementation of this Agreement
and the consummation of the transactions contemplated hereby.



11.6

Submission to Jurisdiction; Consent to Service of Process.



(a)

The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of Clark County in the State of Nevada, USA over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action proceeding related thereto may be heard and determined in
such courts.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.



(b)

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 11.1.



11.7

Entire Agreement; Amendments and Waivers.  This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
 All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.



11.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.



11.9

Headings.  Section headings of this Agreement are for reference purposes only
and are to be given no effect in the construction or interpretation of this
Agreement.



11.10

Severability.  If any provision of this Agreement is invalid or unenforceable,
the balance of this Agreement shall remain in effect.



11.11

Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns.  Nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below.  No assignment of this Agreement or of any
rights or obligations hereunder may be made by either the Sellers or the
Purchaser (by operation of law or otherwise) without the prior written consent
of the other parties hereto and any attempted assignment without the required
consents shall be void; provided, however, that the Purchaser may assign this
Agreement and any or all rights or obligations hereunder (including, without
limitation, the Purchaser's rights to purchase the Shares and the Purchaser's
rights to seek indemnification hereunder) to any Affiliate of the Purchaser.
 Upon any such permitted assignment, the references in this Agreement to the
Purchaser shall also apply to any such assignee unless the context otherwise
requires.





_________________________________________________________________________________________




Share Exchange Agreement

Page 28 of 33




--------------------------------------------------------------------------------












11.12

Counterparts.  This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement.   Delivery of
executed copies of this Agreement by facsimile or electronic mail will
constitute proper delivery, provided that originally executed counterparts are
delivered to the parties within a reasonable time thereafter.







[Remainder of page intentionally left blank.]








_________________________________________________________________________________________




Share Exchange Agreement

Page 29 of 33




--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.




SCOOP MEDIA, INC.

By:

/s/ Awais Khan

 

Awais Khan, President

 

 

FORGIVEN BOTTLING GROUP, INC.

By:

/s/ Charles Aday

 

Charles Aday, III, President

 

 

FORGIVEN BOTTLING GROUP'S

MAJORITY STOCKHOLDERS:

/s/ Charles Aday

Charles Aday, III (42.8% total voting power)

/s/ Paul Grady

Paul Grady (9.1% total voting power)
















SELLER SHAREHOLDER SIGNATURE PAGE FOLLOWS





_________________________________________________________________________________________




Share Exchange Agreement

Page 30 of 33




--------------------------------------------------------------------------------










SCHEDULE A

FORGIVEN BOTTLING GROUP, INC. SHAREHOLDERS




Stock Holder Name

Shares to be Exchanged

Acquisition Shares to be Received

Chas Aday

4,725,000

Preferred A

2,362,500

Preferred

TJ Lavin

4,725,000

Preferred A

2,362,500

Preferred

Paul Grady

850,000

Preferred A

425,000

Preferred

Paul Grady

1,500,000

Common

750,000

Common

Bill Bossung

1,870,001

Common

935,001

Common

David Arenaz

300,000

Common

150,000

Common

Tony McKiegen

750,000

Common

375,000

Common

Paul Janeway

500,000

Common

250,000

Common

Thomman Kuruvilla

100,000

Common

50,000

Common

Carmel Guidry

100,000

Common

50,000

Common

Eric Moon

250,000

Common

125,000

Common

Bob Moon

1,000,000

Common

500,000

Common

Orie bliss

100,000

Common

50,000

Common

Anna Stephens

50,000

Common

25,000

Common

Bill Miller

125,000

Common

62,500

Common

Matt Otten

25,000

Common

12,500

Common





_________________________________________________________________________________________




Share Exchange Agreement

Page 31 of 33




--------------------------------------------------------------------------------










Steve Mclucas

50,000

Common

25,000

Common

Thomas M. Parker

50,000

Common

25,000

Common

Gray Maynard

25,000

Common

12,500

Common

Carey Hart

10,000

Common

5,000

Common

Brian Mahoney

100,000

Common

50,000

Common

Mike Lenzini

25,000

Common

12,500

Common

Frank Trigg

10,000

Common

5,000

Common

Anthony Ronald Napolitan

25,000

Common

12,500

Common

Baronstar Entertainment LLC

10,000

Common

5,000

Common

Theodore James

25,000

Common

12,500

Common

Chris Tamburello

10,000

Common

5,000

Common

Jordon Yost

5,000

Common

2,500

Common

Cam White

5,000

Common

2,500

Common

Scott Jorgenson

5,000

Common

2,500

Common

Jerry Buttrey

10,000

Common

5,000

Common

Justin Booth

10,000

Common

5,000

Common

Dave Martin

5,000

Common

2,500

Common

Coco Zurita

5,000

Common

2,500

Common

Barry Yost

10,000

Common

5,000

Common





_________________________________________________________________________________________




Share Exchange Agreement

Page 32 of 33




--------------------------------------------------------------------------------










Iris Yost

10,000

Common

5,000

Common

Albert Turkovich

10,000

Common

5,000

Common

Justin Levy

10,000

Common

5,000

Common

Corey Nastazio

5,000

Common

2,500

Common

Ryan Bader

5,000

Common

2,500

Common

Jed Meldon

5,000

Common

2,500

Common

Joe Rosales

50,000

Common

25,000

Common

Robert Owen Brame

125,000

Common

62,500

Common

Brandon Dosh

5,000

Common

2,500

Common








_________________________________________________________________________________________




Share Exchange Agreement

Page 33 of 33


